TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-03-00339-CV


In re Ruby Scott, State Farm Mutual Automobile
Insurance Company and Alice C. Brown






ORIGINAL PROCEEDING FROM FAYETTE COUNTY



M E M O R A N D U M   O P I N I O N


	The parties have notified us that the suit underlying their petition for writ of
mandamus has been settled and that the petition for writ of mandamus is moot and can now be
dismissed.  Accordingly, we dismiss the petition for writ of mandamus.  See Tex. R. App. P. 52.


   					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear

Filed:   October 22, 2004